Title: From Thomas Jefferson to George Muter, 3 March 1781
From: Jefferson, Thomas
To: Muter, George



In Council, March 3, 1781

The Board will approve of a Contract for 3000 Cartridge boxes, to hold 23 rounds, with a bag, a large strong flap to cover the Bag and box, and a buff belt with a Buckle, to be Completed by the last of May @ 75 wt. tobacco each, or its value in money, according to the estimate of the Grand Jury next preceding payment; the 200 said to have been delivered are not to be counted as part, unless  they have been delivered to our Qr. Mr. The Board have no authority to exempt the workmen in this case from military Duty of any sort. They would choose to reserve a right also to discontinue the contract at the end of the first or second thousand, giving due notice beforehand.

Th: Jefferson

